DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 10,893,654 having priority to provisional filing 62/645,887 21 March 2018.
	The claims are drawn to EC1766217 having a plant morphology of a purple flower, a light tawny pubescence, a black hilum and a CLMS chloride sensitivity.
U.S. Patent 10,893654 teaches a soybean variety CL1463825 a purple flower, a light tawny pubescence, a black hilum and a CLMS chloride sensitivity all found in EC1766217.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Best, Bolton, and Shaw, 195 USPQ 430 (CCPA 1977).


	All claims are rejected.


REQUEST FOR INFORMATION UNDER 37 CFR § 1.105
1.	Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.	This request is being made for the following reasons:
Applicant is claiming a seed and plant comprising at least one set of the chromosomes of soybean variety EC1662475 or EC1766217. However, the instant specification is silent about what starting materials and methods were used to produce soybean variety EC1662475 or EC1766217.  The requested information is required to make a meaningful and complete search of the prior art.
3.	In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
	(i) What were (are) the original parental soybean varieties used to produce soybean variety EC1662475 or EC1766217?  Please supply all of the designations/denominations used for the original parental cultivars of soybean variety EC1662475 or EC1766217.  Please supply information pertaining to the lineage of the original parental lines back to any publicly available varieties.
	(ii) What method and method steps were used to produce soybean variety EC1662475 or EC1766217?
	(iii) At or before the time of filing of the instant application or any provisional application to which benefit is claimed, had any of said parental soybean cultivars or progeny therefrom been disclosed or made publicly available?  
If so, under what designation/denomination and under what conditions were said parental soybean cultivars or progeny disclosed or made publicly available and from when to when?
	(iv)  At or before the time of filing of the instant application or any provisional application to which benefit is claimed, were any other soybean cultivars produced by said method using said original parental soybean cultivars, and if so, had said produced soybean lines been publicly available or sold? If so, under what designation/denomination and under what conditions were said other soybean cultivars disclosed or made publicly available and from when to when?
4.	If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.  Please indicate where the relevant information can be found.
6.	This requirement is subject to the provisions of 37 CFR §§ 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). The time period for reply to this request coincides with the time period for reply to the enclosed office action.
7.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


                                                                                                                                                                                                       


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663     
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                                                                                               /Amjad Abraham/